*752MEMORANDUM **
The decision below is AFFIRMED. See United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002) (holding that 21 U.S.C. § 960 is constitutional on its face); United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002) (“The base offense level for guideline sentencing may be determined by the volume of the drug actually imported, whether or not the defendant knows either the volume or the nature of the substance — if he knows only that he is importing a controlled substance.”).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.